DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       DOMONIC C. TORRES,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-1549



                         September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle D. Sisco, Judge.

Matthew R. McLain of McLain Law, P.A., Longwood, for Appellant.


PER CURIAM.

     Affirmed.


VILLANTI, BLACK, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.